19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 1 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 2 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 3 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 4 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 5 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 6 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 7 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 8 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 9 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 10 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 11 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 12 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 13 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 14 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 15 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 16 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 17 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 18 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 19 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 20 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 21 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 22 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 23 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 24 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 25 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 26 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 27 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 28 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 29 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 30 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 31 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 32 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 33 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 34 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 35 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 36 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 37 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 38 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 39 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 40 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 41 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 42 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 43 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 44 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 45 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 46 of 47
19-20039-dob   Doc 1   Filed 01/09/19   Entered 01/09/19 22:52:32   Page 47 of 47
